DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a non-final, first office action in response to the application filed 7 November 2019.
Claims 1-16 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “conventional database” in claim 9 is a relative term which renders the claim indefinite. The term “conventional database” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and In particular, the Applicant has failed to define “conventional” and what makes a database “conventional” and what makes a database “unconventional.”  In this respect, the term “conventional database” is a relative term of degree and a subjective term, as one skilled in the art would not know how to avoid infringement, as the term “conventional” would change depending on the reader.  For the purpose of examination, the Examiner will interpret the claim to read, “(a) permit a user to provide a plurality of inputs reflective of energy-related activity, said plurality of inputs being stored in a database.”  Claims 10-16 depend upon claim 9 and therefore are rejected for inheriting its deficiencies.  It is also noted that claim 16 additionally refers to a “conventional database,” and this term will be interpreted in a similar manner as claim 9.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite at least one processor; at least one input device; and at least one memory device storing a plurality of instructions which, when executed by the at least one processor, cause the at least one processor to: (a) permit a user to provide a plurality of inputs reflective of energy-related activity; (b) determine whether said plurality of inputs indicate that an energy credit should be issued to the user; (c) if the determination 
The limitations of permitting a user to provide a plurality of inputs reflective of energy-related activity, determining whether said plurality of inputs indicate that an energy credit should be issued to the user, altering the ledger of credits to indicate the provision of said energy credit to said user if the determination is that an energy credit should be issued to the user, altering a ledger of credits to indicate that said user no longer has said credit and that a different user has said credit if a transfer input indicates that said energy credit should be transferred, and storing an indication of said indication that said energy credit should be transferred in a ledger; as drafted, under the broadest reasonable interpretation, encompasses a process that can be performed in the human mind, fundamental economic activity, and managing commercial activities (including managing sales activities and business relations), with the use of machines.  That is, other than reciting the use of generic computer elements (processor, input device, memory device), the claim recites an abstract idea.  For example, determining to alter a ledger to add or remove credits; encompasses a user mentally evaluating a transaction and providing judgement on who is to be paid, and who is to be credited.  As such the claims recite limitations that fall in the “Mental Processes” grouping of abstract 
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite the use of, or apply the abstract idea with, a particular machine, the claims do not recite the transformation of an article from one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claims recite the use of generic computer elements (processor, input device, memory device) as tools to carry out the abstract idea.  In addition, the claims recite that the ledger is a blockchain-based ledger, or a blockchain instance, which merely limits the field of use by defining the type of record database.  Therefore the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect 
The dependent claims 2-8 and 10-16, taken individually and in an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself.  In particular, the claims further recite determining that credits should be retired and updating the ledger to reflect the determination; which further recites an abstract idea of mentally evaluating credits, and managing users’ balances, as well as recording transactions; which recites the same abstract idea as the independent claims; therefore the claims recite limitations that fall into the “mental processes” and “certain methods of organizing human activity” groupings of abstract ideas (claims 2 and 10).  In addition, the claims further recite allowing a user to search for and view their credit balance; which encompasses fundamental economic activity and managing commercial interactions, and therefore falls into the “certain methods of organizing human activity” groupings of abstract ideas (claims 3 and 11).  In addition, the claims recite the use of a display and user input to receive and display information; which is deemed to further recite the use of generic computer elements as a tool to carry out the abstract idea; and therefore does not integrate the abstract idea into a practical application, or add significantly more to 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dechu et al. (US 20180130130 A1) (hereinafter Dechu).

With respect to claim 1, Dechu teaches:
At least one processor; at least one input device; and at least one memory device storing a plurality of instructions which, when executed by the at least one processor (See at least paragraphs 19, 21, 22, 36 and 37 which describe a series of meters and network infrastructure, and includes processors and memory, wherein a blockchain marketplace is ran on the network).
Permit a user to provide a plurality of inputs reflective of energy-related activity (See at least paragraphs 19, 21, 23-26, and 28 which describe suppliers and 
Determine whether said plurality of inputs indicate that an energy credit should be issued to the user; If the determination is that an energy credit should be issued to the user, altering the blockchain-based ledger of credits to indicate the provision of said energy credit to said user (See at least paragraphs 21, 24-26, 29, and 34 which describe users being able to interact with the blockchain ledger to add funds, transfer/pay funds to another user from their account to the receiving user’s account, or withdraw funds).
If a transfer input indicates that said energy credit should be transferred, altering a blockchain-based ledger of credits to indicate that said user no longer has said credit, and that a different user has said credit; Storing an indication of said indication that said energy credit should be transferred in a blockchain-based ledger (See at least paragraphs 21, 24-26, 29, and 34 which describe users being able to interact with the blockchain ledger to add funds, transfer/pay funds to another user from their account to the receiving user’s account, or withdraw funds).

With respect to claim 4, Dechu discloses all of the limitations of claim 1 as stated above.  In addition, Dechu teaches:
Which includes at least one smart meter, and wherein the plurality of instructions cause the at least one processor to receive a plurality of meter inputs automatically from said at least one smart meter on a predetermined interval, and 

With respect to claim 9, Dechu teaches:
At least one processor; at least one input device; and at least one memory device storing a plurality of instructions which, when executed by the at least one processor (See at least paragraphs 19, 21, 22, 36 and 37 which describe a series of meters and network infrastructure, and includes processors and memory, wherein a blockchain marketplace is ran on the network).
(a) permit a user to provide a plurality of inputs reflective of energy-related activity, said plurality of inputs being stored in a conventional database (See at least paragraphs 19, 21, 23-26, and 28 which describe suppliers and consumers using a smart meters to report energy bids (for consuming and supplying), report consumption/supply, and payments; and wherein the inputs are stored in memory and on a blockchain).
(b) determine whether said plurality of inputs indicate that an energy credit should be issued to the user; (c) if the determination is that an energy credit should be issued to the user, altering a blockchain instance storing an indication of credits to indicate the provision of said energy credit to said user (See at least 
(d) if a transfer input indicates that said energy credit should be transferred, altering the blockchain instance to indicate that said user no longer has said credit, and that a different user has said credit; (e) storing an indication of said indication that said energy credit should be transferred in the blockchain instance (See at least paragraphs 21, 24-26, 29, and 34 which describe users being able to interact with the blockchain ledger to add funds, transfer/pay funds to another user from their account to the receiving user’s account, or withdraw funds).

With respect to claim 12, Dechu discloses all of the limitations of claim 9 as stated above.  In addition, Dechu teaches:
Which includes at least one smart meter, and wherein the plurality of instructions cause the at least one processor to receive a plurality of meter inputs automatically from said at least one smart meter on a predetermined interval, and to determine whether credits should be issued based on said received plurality of meter inputs (See at least paragraph 25-27 and 34 which describe smart meters measuring the amount of energy to and from the consumer/supplier, reporting these measurements periodically to a blockchain ledger, and using these measurements to make determinations of whether funds are needed to be added or withdrawn).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dechu as applied to claims 1 and 9 as stated above, and further in view of Finck et al. (US 2011/0087578 A1) (hereinafter Finck).

With respect to claim 2, Dechu discloses all of the limitations of claim 1 as stated above.  In addition, Dechu teaches:
Wherein the plurality of instructions cause the at least one processor to determine that said energy credit should be deducted from one account and to update said blockchain-based ledger to reflect said determination (See at least paragraphs 21, 24-26, 29, and 34 which describe users being able to interact with the blockchain ledger to add funds, transfer/pay funds to another user from their account to the receiving user’s account, or withdraw funds).

Dechu discloses all of the limitations of claim 2 as stated above.  Dechu does not explicitly disclose the following, however Finck teaches:
Wherein the plurality of instructions cause the at least one processor to determine that said energy credit should be retired and to update accounts to reflect said determination (See at least paragraphs 55 and 56 which describe issuing credits for energy production/consumption actions, and determining to 
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using a blockchain based marketplace to allow consumers and suppliers to form smart contracts and updating the blockchain to account for payments of Dechu, with the system and method of issuing credits for energy production/consumption actions, and determining to retire credits, wherein the accounts are updated to account for the retirement of credits of Finck.  By retiring credits, one would reasonably predict that users’ accounts can be maintained and updated with the most up to date credits that are still usable for transactions, thus preventing confusion or fraud.

With respect to claim 10, Dechu discloses all of the limitations of claim 9 as stated above.  In addition, Dechu teaches:
Wherein the plurality of instructions cause the at least one processor to determine that said energy credit should be deducted from one account and to update said blockchain instance to reflect said determination (See at least paragraphs 21, 24-26, 29, and 34 which describe users being able to interact with the blockchain ledger to add funds, transfer/pay funds to another user from their account to the receiving user’s account, or withdraw funds).

Dechu discloses all of the limitations of claim 10 as stated above.  Dechu does not explicitly disclose the following, however Finck teaches:
Wherein the plurality of instructions cause the at least one processor to determine that said energy credit should be retired and to update accounts to reflect said determination (See at least paragraphs 55 and 56 which describe issuing credits for energy production/consumption actions, and determining to retire credits, wherein the accounts are updated to account for the retirement of credits).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using a blockchain based marketplace to allow consumers and suppliers to form smart contracts and updating the blockchain to account for payments of Dechu, with the system and method of issuing credits for energy production/consumption actions, and determining to retire credits, wherein the accounts are updated to account for the retirement of credits of Finck.  By retiring credits, one would reasonably predict that users’ accounts can be maintained and updated with the most up to date credits that are still usable for transactions, thus preventing confusion or fraud.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dechu as applied to claims 1 and 9 as stated above, and further in view of Chan et al. (US 2019/0108543 A1) (hereinafter Chan).

With respect to claim 3, Dechu discloses all of the limitations of claim 1 as stated above.  Dechu does not explicitly disclose the following, however Chan teaches:
Which includes at least one display device, and wherein the plurality of instructions cause the at least one processor to operate with the at least one display device to display permit the user to enter at least one search input and to cause the display of any credits that match said at least one input (See at least paragraph 5-8 and 52-54 which describe using a blockchain ledger to monitor and record transactions, wherein a user can use a display device to enter a request for their balance of credits, and the blockchain will record the request and provide the balance of credits to the display of the user).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using a blockchain based marketplace to allow consumers and suppliers to form smart contracts and updating the blockchain to account for payments of Dechu, with the system and method of using a blockchain ledger to monitor and record transactions, wherein a user can use a display device to enter a request for their balance of credits, and the blockchain will record the request and provide the balance of credits to the display of the user of Chan.  By allowing a user to search for their balance of credits, and view their balance, a blockchain marketplace will allow a user to know how much money they have, and thus, will predictably enable them to make purchases they can actually afford.

With respect to claim 11, Dechu discloses all of the limitations of claim 9 as stated above.  Dechu does not explicitly disclose the following, however Chan teaches:
Which includes at least one display device, and wherein the plurality of instructions cause the at least one processor to operate with the at least one 
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using a blockchain based marketplace to allow consumers and suppliers to form smart contracts and updating the blockchain to account for payments of Dechu, with the system and method of using a blockchain ledger to monitor and record transactions, wherein a user can use a display device to enter a request for their balance of credits, and the blockchain will record the request and provide the balance of credits to the display of the user of Chan.  By allowing a user to search for their balance of credits, and view their balance, a blockchain marketplace will allow a user to know how much money they have, and thus, will predictably enable them to make purchases they can actually afford.

Claims 5-8 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dechu as applied to claims 1 and 9 as stated above, and further in view of Orsini (US 2019/0050949 A1) (hereinafter Orsini).

With respect to claim 5, Dechu discloses all of the limitations of claim 1 as stated above.  Dechu does not explicitly disclose the following, however Orsini teaches:
Wherein at least one of the plurality of inputs is related to electric vehicle charging-related activity (See at least paragraphs 134-139, 141, 142, and 143-147 which describe using a blockchain to manage a marketplace for energy, wherein energy is generated locally by an electric vehicle charging station, wherein energy is provided to or from electric vehicle at the station, and wherein consumers and suppliers interact with the blockchain to complete the transaction).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using a blockchain based marketplace to allow consumers and suppliers to form smart contracts and updating the blockchain to account for payments of Dechu, with the system and method of using a blockchain to manage a marketplace for energy, wherein energy is generated locally by an electric vehicle charging station, wherein energy is provided to or from an electric vehicle at the station, and wherein consumers and suppliers interact with the blockchain to complete the transaction of Orsini.  By allowing consumers and suppliers to use an electric vehicle charging stations as a dispenser of energy, a marketplace will predictably promote additional commerce by allowing users to generate and sell energy to needed sources (e.g. electric vehicles), in a secure manner.

With respect to claim 6, the combination of Dechu and Orsini discloses all of the limitations of claims 1 and 5 as stated above.  In addition, Orsini teaches:
Wherein the vehicle charging-related activity includes an amount of electricity that has been dispensed to a plurality of electric vehicle chargers (See at least 
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using a blockchain based marketplace to allow consumers and suppliers to form smart contracts and updating the blockchain to account for payments of Dechu, with the system and method of using a blockchain to manage a marketplace for energy, wherein energy is generated locally by an electric vehicle charging station, wherein energy is provided to or from an electric vehicle at the station, and wherein consumers and suppliers interact with the blockchain to complete the transaction and record the amount of energy in the transaction of Orsini.  By recording the amount of energy dispensed to an electric vehicle, a blockchain will predictably be able to track the amount of a commodity a user has purchased, and thus a transaction will predictably provide proof of service.

With respect to claim 7, the combination of Dechu and Orsini discloses all of the limitations of claims 1 and 5 as stated above.  In addition, Orsini teaches:
Wherein said energy credit is based, at least in part, on whether grid electricity, solar electricity, or a combination of grid electricity and solar electricity was used in the electric vehicle charging-related activity (See at least paragraphs 49-53, 82, 83, and 134-139 which describe creating energy tokens for energy 
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using a blockchain based marketplace to allow consumers and suppliers to form smart contracts and updating the blockchain to account for payments of Dechu, with the system and method of using a blockchain to manage a marketplace for energy, wherein energy is generated locally by an electric vehicle charging station, wherein energy is provided to or from an electric vehicle at the station, wherein consumers and suppliers interact with the blockchain to complete the transaction, and wherein the credits created are based on the type of source used to generate the energy of Orsini.  By accounting for the type of source of energy when generating energy credits, an energy marketplace may encourage the use of renewable energy sources, as well as work to provide concerned customers with energy from a desirable source.

With respect to claim 8, the combination of Dechu and Orsini discloses all of the limitations of claims 1 and 5 as stated above.  In addition, Orsini teaches:
Wherein said blockchain-based ledger stores information related to battery storage of clean energy and consumption of that electricity by electric vehicle chargers (See at least paragraphs 134-139, 141, 142, and 143-147 which describe using a blockchain to manage a marketplace for energy, wherein energy is generated locally by an electric vehicle charging station, wherein energy is provided to or from electric vehicle at the station, and wherein 
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using a blockchain based marketplace to allow consumers and suppliers to form smart contracts and updating the blockchain to account for payments of Dechu, with the system and method of using a blockchain to manage a marketplace for energy, wherein energy is generated locally by an electric vehicle charging station, wherein energy is provided to or from an electric vehicle at the station, and wherein consumers and suppliers interact with the blockchain to complete the transaction of Orsini.  By allowing consumers and suppliers to use an electric vehicle charging stations as a dispenser of energy, a marketplace will predictably promote additional commerce by allowing users to generate and sell energy to needed sources (e.g. electric vehicles), in a secure manner.

With respect to claim 13, Dechu discloses all of the limitations of claim 9 as stated above.  Dechu does not explicitly disclose the following, however Orsini teaches:
Wherein at least one of the plurality of inputs is related to electric vehicle charging-related activity (See at least paragraphs 134-139, 141, 142, and 143-147 which describe using a blockchain to manage a marketplace for energy, wherein energy is generated locally by an electric vehicle charging station, wherein energy is provided to or from electric vehicle at the station, and wherein consumers and suppliers interact with the blockchain to complete the transaction).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using a blockchain based marketplace to allow consumers and suppliers to form smart contracts and updating the blockchain to account for payments of Dechu, with the system and method of using a blockchain to manage a marketplace for energy, wherein energy is generated locally by an electric vehicle charging station, wherein energy is provided to or from an electric vehicle at the station, and wherein consumers and suppliers interact with the blockchain to complete the transaction of Orsini.  By allowing consumers and suppliers to use an electric vehicle charging stations as a dispenser of energy, a marketplace will predictably promote additional commerce by allowing users to generate and sell energy to needed sources (e.g. electric vehicles), in a secure manner.

With respect to claim 14, the combination of Dechu and Orsini discloses all of the limitations of claims 9 and 13 as stated above.  In addition, Orsini teaches:
Wherein the vehicle charging-related activity includes an amount of electricity that has been dispensed to a plurality of electric vehicle chargers (See at least paragraphs 55, 133, 134-139, and 143-147 which describe generating electric power and using a blockchain marketplace and vehicle charging stations to dispense energy to and from vehicles, wherein the amount of energy involved in a transaction is recorded to the blockchain).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using a blockchain based marketplace to allow consumers and suppliers to form smart contracts and updating the blockchain to account for payments of Dechu, with the system and method of using a blockchain to manage a marketplace for energy, wherein energy is generated locally by an electric vehicle charging station, wherein energy is provided to or from an electric vehicle at the station, and wherein consumers and suppliers interact with the blockchain to complete the transaction and record the amount of energy in the transaction of Orsini.  By recording the amount of energy dispensed to an electric vehicle, a blockchain will predictably be able to track the amount of a commodity a user has purchased, and thus a transaction will predictably provide proof of service.

With respect to claim 15, the combination of Dechu and Orsini discloses all of the limitations of claims 1 and 13 as stated above.  In addition, Orsini teaches:
Wherein said energy credit is based, at least in part, on whether grid electricity, solar electricity, or a combination of grid electricity and solar electricity was used in the electric vehicle charging-related activity (See at least paragraphs 49-53, 82, 83, and 134-139 which describe creating energy tokens for energy generated, wherein the tokens include the type of renewable source used for generating the electricity).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using a blockchain based marketplace to allow consumers and suppliers to form smart contracts and updating the blockchain to account for payments of Dechu, with the system and method of using a blockchain to manage a marketplace for energy, wherein energy is generated locally by an electric vehicle charging station, wherein energy is provided to or from an electric vehicle at the station, wherein consumers and suppliers interact with the blockchain to complete the transaction, and wherein the credits created are based on the type of source used to generate the energy of Orsini.  By accounting for the type of source of energy when generating energy credits, an energy marketplace may encourage the use of renewable energy sources, as well as work to provide concerned customers with energy from a desirable source.

With respect to claim 16, the combination of Dechu and Orsini discloses all of the limitations of claims 1 and 13 as stated above.  In addition, Orsini teaches:
Wherein at least one of said conventional database and said blockchain instance stores information related to battery storage of clean energy and consumption of that electricity by electric vehicle chargers (See at least paragraphs 134-139, 141, 142, and 143-147 which describe using a blockchain to manage a marketplace for energy, wherein energy is generated locally by an electric vehicle charging station, wherein energy is provided to or from electric vehicle at the station, and wherein consumers and suppliers interact with the blockchain to complete the transaction).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using a blockchain based marketplace to allow consumers and suppliers to form smart contracts and updating the blockchain to account for payments of Dechu, with the system and method of using a blockchain to manage a marketplace for energy, wherein energy is generated locally by an electric vehicle charging station, wherein energy is provided to or from an electric vehicle at the station, and wherein consumers and suppliers interact with the blockchain to complete the transaction of Orsini.  By allowing consumers and suppliers to use an electric vehicle charging stations as a dispenser of energy, a marketplace will predictably promote additional commerce by allowing users to generate and sell energy to needed sources (e.g. electric vehicles), in a secure manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
25 March 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628